Exhibit 10.25






SECOND AMENDMENT OF
FIRST COMMUNITY FINANCIAL
EMPLOYMENT AGREEMENT
WITH ROY C. THYGESEN


This SECOND AMENDMENT OF EMPLOYMENT AGREEMENT is made and entered into as of
January 1st, 2016 (the "Effective Date"), by and among FIRST COMMUNITY FINANCIAL
PARTNERS, INC. ("FCFP"), FIRST COMMUNITY FINANCIAL BANK (the "Bank," and
together with FCFP, the "Employer"), and ROY C. THYGESEN ("Executive," and
together with the Employer, the "Parties").


RECITALS


A.The Parties have made and entered into that certain Employment Agreement,
effective March 12, 2013 (the "Agreement") and as amended as of December 18,
2014.


B.Pursuant to Section 18 of the Agreement, the Agreement may be amended by
written agreement signed by the Parties.


C.The Parties desire to eliminate the monthly personal expense allowance and the
life insurance reimbursement as specified in the Agreement and incorporate these
amounts into the Executive’s Annual Base Salary.


AGREEMENT


In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly agree as follows:


1.Section 3(g) and Section 3(h) of the Agreement are deleted in their entirety
(which Sections provided for Life Insurance reimbursement and Personal Expense
Allowance, respectively).


2.The amount of Annual Base Salary in Section 3(a) is modified to $355,000. All
other provisions of this Section 3(a) remain unchanged.


3.
In all other respects, the Agreement shall remain unchanged and in full force
and effect.









[Signature page follows.]





--------------------------------------------------------------------------------

Exhibit 10.25




IN WITNESS WHEREOF, each of FCFP and the Bank has caused this Amendment to be
executed in its name and on its behalf, and Executive acknowledges understanding
and acceptance of, and agrees to, the terms of this Amendment, all as of the
Effective Date.






FIRST COMMUNITY FINANCIAL PARTNERS, INC.
By: /s/George Barr    
Print Name:         George Barr                
Title:         Chairman of the Board of Directors        
FIRST COMMUNITY FINANCIAL BANK
By: /s/George Barr    
Print Name:         George Barr                
Title:         Chairman of the Board of Directors        
ROY C. THYGESEN
/s/Roy C. Thygesen    



















